UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6725


KENNY SOWELL,

                    Plaintiff - Appellant,

             v.

WILLIAM BRIGHTHARP,

                    Defendant - Appellee,

             and

JOSEPH MCFADDEN; JAMES BLACKWELL; CAPTAIN MCBRIDE,

                    Defendants.


Appeal from the United States District Court for the District of South Carolina, at
Orangeburg. David C. Norton, District Judge. (5:16-cv-01500-DCN)


Submitted: August 17, 2017                                        Decided: August 22, 2017


Before KEENAN, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenny Sowell, Appellant Pro Se. Kevin Michael DeAntonio, Christopher Thomas
Dorsel, Sandra J. Senn, SENN LEGAL, LLC, Charleston, South Carolina, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kenny Sowell appeals the district court’s order accepting the recommendation of

the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2012) complaint. On

appeal, we confine our review to the issues raised in the appellant’s brief. See 4th Cir. R.

34(b). Because Sowell’s informal brief does not challenge the basis for the district

court’s disposition, Sowell has forfeited appellate review of the court’s order.        See

Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004). Accordingly, we

affirm the judgment of the district court. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2